Citation Nr: 0633427	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  96-24 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
back, neck, right shoulder and heart disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefit sought on appeal.


FINDING OF FACT

38 U.S.C.A. § 1151 does not provide benefits due to 
disabilities attributable to vocational rehabilitation under 
Chapter 15 of Title 38 of the United States Code.


CONCLUSION OF LAW

There is no legal entitlement to benefits under 
38 38 U.S.C.A. § 1151 for disabilities proximately caused by 
participation in a vocational rehabilitation program under 
Chapter 15 of Title 38 of the United States Code.


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See also Smith v. Gober, 14 Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The veteran asserted that he had injuries either directly 
related to or aggravated by participation in a vocational 
rehabilitation program.  The record indicates that the 
veteran participated in a program for vocational 
rehabilitation provided to veterans who do not have service-
connected disabilities.  As the veteran does not have a 
service-connected disability, he was not eligible for 
training and rehabilitation for veterans with service-
connected disabilities under Chapter 31 of Title 38 
(38 U.S.C.A. § 3100 et seq.).  Further, the veteran has not 
claimed that the disabilities are due to therapeutic and 
rehabilitation activities under 38 U.S.C.A. § 1718, as part 
of hospital, nursing home, domiciliary or medical care.

38 U.S.C.A. § 1151 provides compensation to veterans disabled 
by VA treatment or vocational rehabilitation.  In part, the 
law provides that compensation will be granted if the claimed 
disability is not the result of the veteran's willful 
misconduct and the disability was proximately caused by an 
approved rehabilitation program under Chapter 31 or by 
participating in the compensated work therapy program under 
38 U.S.C.A. § 1718.

As noted, the veteran has not participated in either of the 
noted programs, and instead participated in a program under 
Chapter 15 of Title 38.  The veteran's representative argues 
that it is VA's intent to include this class of veteran's 
under 38 U.S.C.A. § 1151 and noted that the veteran should be 
compensated in the same manner as other veterans.  Further, 
the veteran's representative noted that implementing 
regulations, 38 C.F.R. §§ 3.358, 3.800, do not specify that 
only vocational rehabilitation under Chapter 31 is covered.

The Board notes, however, that the statute delineates the 
covered programs, and a program pursuant to Chapter 15 of 
Title 38 is not listed.  As the statute clearly indicates the 
intent only to cover specific programs by noting those that 
are covered, the Board finds that the statute does not cover 
a program pursuant to Chapter 15 of Title 38.  The Board 
notes that the wording of the statute is controlling and, 
therefore, that 38 U.S.C.A. § 1151 does not cover the program 
in which veteran participated.  The veteran's claim for 
benefits under 38 U.S.C.A. § 1151 is denied.


ORDER

Compensation under 38 U.S.C.A. § 1151 for back, neck, right 
shoulder and heart disabilities is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


